DETAILED ACTION

				Reasons for Allowance
1. 	The following is an examiner's statement of reasons for allowance:
Claims 1 - 14, 16 - 21 are allowable over the reference of record because none of these references disclose or can be combined to yield the claimed invention such as a polarization material over the III-V semiconductor material wherein a structure comprising an electrically conductive material wherein a portion of the structure in the support structure, a second portion of the structure is in a portion of the III-N semiconductor material between the first region and the second region, an end of the second region of the structure is separated from the polarization material by the III-N semiconductor material, and the end of the second portion of the structure is in direct contact with the III-N semiconductor material as recited in claim 1, a gate stack over a portion of the polarization material, and an electrically conductive structure in the III-N semiconductor material, wherein at least a portion of the electrically conductive structure is under between 20 and 80 percent of the gate stack, a portion of the III-N semiconductor material is between the electrically conductive structure and the gate stack, and a portion of the electrically conductive structure that is closest to the gate stack is in contact with the III-N semiconductor material as recited in claim 13, and providing an electrically conductive structure in the III-N semiconductor material, wherein at least a portion of the electrically conductive structure is under between 20 and 80 percent of the gate stack, wherein a portion of the III-N semiconductor material is between the electrically conductive structure and the gate stack, and wherein a portion of the electrically conductive structure that is closest to the gate stack is in contact with the III-N semiconductor material as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ""Comments on Statement of Reasons for Allowance.
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAN N TRAN/
Primary Examiner, Art Unit 2826